Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the graphical image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the graphical image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 12-14, 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Streiffer et al (“Learning to Simplify Distributed Systems Management” Dec 2018) 
1. A method for detecting code regressions associated with a cloud-based application service (see e.g. section 1 on cloud management), the method comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

monitoring operational event data for a plurality of operations associated with the cloud-based application service; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

applying a statistical-based unsupervised machine learning model to the operational event data (See e.g. unsupervised learning.  Fig. 1 on clustering and causality extraction);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

tagging a subset of the operational event data as potentially being associated with a code regression (See e.g. section IV on analyzes the resulting feature set, and output of each component is fed as input to the next stage.  Examiner Note: that means tagging/feeding a subset of the operational event data as potentially being associated with a code regression to the next process), wherein the subset comprises a time series of operational event data (See e.g. Fig. 1 on time series database); 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

applying a neural network to the time series of operational event data (See e.g. section V and Fig. 1 on prediction stage where it applies a CNN to make prediction); and

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

flagging the time series of operational event data for follow-up if the neural network classifies the time series as relating to a positive code regression category (See e.g. section V and Fig. 1 on in sequence with RNN.  Examiner Note: any data being fed to RNN is time series of operational event data flagged/forward for follow-up when the neural network classifies the time series as relating to a positive code regression category).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


3. The method of claim 1, wherein the neural network has been trained to identify code regressions based on manually classified time series operational event data (See e.g. semi-supervised techniques.  Examiner note: semi-supervised implied labelled data).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


5. The method of claim 1, further comprising: ignoring the time series of operational event data if the neural network classifies the time series in the negative code regression category (See e.g. requires an “expert” to step in when there is performance issue. Examiner 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


6. The method of claim 1, wherein the statistical-based unsupervised machine learning model is one of: a Gaussian model; a boxplot method model; a one class support vector machine model; and a density-based spatial clustering of applications with noise model (See e.g. section IV and Fig. 6 on clustering and noise cancellation).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


7. The method of claim 1, further comprising: identifying a plurality of error logs corresponding to the operational events in the flagged time series; 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

applying a language processing model to each of the error logs (See e.g. RNN); and 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

classifying, based on the application of the language processing model each operational event in the flagged time series into a severity category (See e.g. provide time series based forecasting/classification and classifying event into anomalous behavior vs normal.  See also Fig. 4 on KPI score for severity category).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


8. The method of claim 7, wherein the classification is based on one or more of: a type of operational event  (See e.g. Fig. 4 on cpu-user utilization); a number of users that are impacted by the code regression; and a number of sites that are currently still experiencing errors associated with the code regression.

9. The method of claim 7, wherein the language processing model is one of: a recurrent neural network (See e.g. RNN); a convolutional neural network; a bag-of-words model; a rule-based model; a random forest model; and a word segmentation model.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Claim 12 is drawn to claim 1 and is rejected for the same reason.

13. The computer-readable storage device of claim 12, wherein the neural network is a convolutional neural network.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim 14 is drawn to claim 3 and is rejected for the same reason.
Claims 16-20 is drawn to claim 5-9 and are rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 and 4, 10-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streiffer et al (“Learning to Simplify Distributed Systems Management” Dec 2018) in view of Burke et al (US 10261849 B1)
2. Streiffer disclose the method of claim 1, wherein the neural network is a convolutional neural network 

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

However, Streiffer fails to explicitly disclose the convolutional neural network is applied to a graphical image representation of the time series of operational event data.
Burke disclose preventative remediation of services using CNN (thereby in same field of endeavor) and further disclose the convolutional neural network is applied to a graphical image representation of the time series of operational event data (“(17) Deep neural network learning techniques, such as convolutional neural networks, enable computing devices to observe, learn, and respond to a variety of input data (e.g., image, video, and audio streams and feeds, and the like) such that a computing device develops the ability identify objects, behaviors, words, patterns, or rules in an observed medium. The results and information of which can be back propagated into the neural network to improve deterministic logic for selecting the most appropriate, efficient, and effective response. Such convolutional neural networks can be applied to automate the remediation of a service.”).

Given the advantage of ability to automate remediation, one having ordinary skill in the art would have been motivated to make this obvious modification.

4. Burket disclose the method of claim 1, wherein applying the neural network to the graphical image representation of the time series of operational event data comprises classifying the time series of operational event data into one of a plurality of categories comprising: the positive code regression category; a negative code regression category; and a possible code regression category (See e.g. Fig. 3A-3C on status code image and frequency chart.  Examiner Note: high means positive; low means negative; and grey means possible). Same motivation applies.

10. Streiffer disclose a system for identifying and classifying service issues associated with a cloud-based application service, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a memory for storing executable program code; and 
one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to: 
receive a time series dataset corresponding to a plurality of operational events of the cloud-based application service (See e.g. Fig. 1 on time series database);

Burke disclose preventative remediation of services using CNN (thereby in same field of endeavor) and further disclose generate an image matrix of the dataset (See e.g. Fig 3A-3C), wherein the matrix comprises a graphical classification of each of the operational events as one of a plurality of result types comprising: an expected error result type; and an unexpected error result type, and a success result type (See e.g. Fig. 3A-3C on status code image and frequency chart.  Examiner Note: high means positive; low means negative; and grey means possible),
apply a convolutional neural network to the image matrix of the dataset; and classify, by the convolutional neural network, the time series dataset as corresponding to a code regression or not corresponding to a code regression (“(17) Deep neural network learning techniques, such as convolutional neural networks, enable computing devices to observe, learn, and respond to a variety of input data (e.g., image, video, and audio streams and feeds, and the like) such that a computing device develops the ability identify objects, behaviors, words, patterns, or rules in an observed medium. The results and information of which can be back propagated into the neural network to improve deterministic logic for selecting the most appropriate, efficient, and effective response. Such convolutional neural networks can be applied to automate the remediation of a service.” “(25) The generated output of the performance monitoring CNN 110 is a status code image 115, an image file (e.g., GIF, JPEG, PNG, BMP, and the like) representative of the current state of a service through the visual illustration of the HTTP status codes in its respective operative log. Alternatively, a status code image 115 may be representative of the current state of more than one service, such that it illustrates the HTTP status codes of more than one service. In some aspects, a status code image 115 can illustrate any number of the operative metrics of one or more operative logs.” Examiner Note: state code indicate current state).

Given the advantage of ability to automate remediation, one having ordinary skill in the art would have been motivated to make this obvious modification.

11. Streiffer disclose the system of claim 10, wherein the convolutional neural network has been trained to identify code regressions based on manually classified time series operational event data (See e.g. semi-supervised techniques.  Examiner note: semi-supervised implied labelled data).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


	Claim 15 is drawn to claim 4 and is rejected for the same reason.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Righi et al (“A Survey on Global Management View: Toward Combining System Monitoring, Resource Management, and Load Prediction” Jan 2019) disclose a survey of ML for system monitoring.  See e.g. abstract.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127